Order on Petition for Rehearing
Upon consideration of the petition for a rehearing of this appeal, it is ordered:
This Court having sustained the original transaction between Hamer and Rising by which Hamer acquired the interest of Rising in the Price estate, for the same reasons should have sustained the payment of $2,000 *Page 532 
made by Rising for a reconveyance of such interest. The judgment of this Court should therefore be modified by relieving Hamer from accountability for the $2,000, with interest from June 1, 1915, to October 1, 1926, $1,586.66 — total $3,586.66.
(2) That Rising account to Hamer for note of March 30, 1917, $120, with interest at 8 per cent., payable annually from maturity (not stated in the case).
With these corrections the petition will be dismissed and the stay of the remittitur revoked.
MR. ACTING ASSOCIATE JUSTICE R.O. PURDY: While the Court has found as is recited in the foregoing order, it logically follows that this order is proper, and for that reason I join in the order, but in no way changing my views as to the correctness of the position expressed by me in the original opinion filed by me.